As I understand the record, the bank got none of the money collected on the Rosenberg notes, nor did the money go to discharge any obligation owing by the bank. When the depositors waived claim to sixty per cent of their deposits, they released the bank from liability to that extent. In consideration of their waiver, they received certain assets owned by the bank, among which were the Rosenberg notes and chattel mortgages. These assets were entrusted to a depositors' committee for liquidation. This committee was the agent of the depositors, not of the bank. It does not appear that any of the money derived from the liquidation of the Rosenberg notes and chattel mortgages was turned over to the bank. On the contrary, it is admitted that it went to the depositors' committee for the benefit of the depositors — to apply upon the sixty per cent of their deposits, liability for which they had released the bank.
I dissent. *Page 599